Citation Nr: 1217437	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, and, if so, whether service connection for such is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder, to include as secondary to diabetes mellitus, type II, and, if so, whether service connection for such is warranted.  


REPRESENTATION

Veteran represented by:	John March, Agent - Veterans Disability Advocates


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977.  He also had service in the United States Marine Corps Reserves from August 1976 to September 1976 and the Missouri Army National Guard from January 1979 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's December 2009 substantive appeal.  However, in a July 2011 statement from the Veteran's agent, it was conveyed that the Veteran no longer wished to present oral testimony in support of his claims.  See a July 2011 statement from the Veteran's agent.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Procedural History and Standard of Review

In a December 2006 rating decision, the RO denied service connection for diabetes mellitus, type II, and a left shoulder disorder.  This rating decision was final and binding when it was issued as to all field offices of VA, and it was not subject to revision on the same factual basis except by the Board or by certain designated officials of VA including Decision Review Officers.  38 C.F.R. §§ 3.104(a), 3.2600.  

Later in December 2006, the Veteran contacted an RO employee by telephone and conveyed that he wished to file claims to establish service connection for diabetes mellitus, type II, and a left shoulder disorder.  See a VA Form 119 (Report of Contact).  The RO interpreted the Veteran's statements as a petition to reopen these previously denied claims rather than a notice of disagreement with the December 2006 rating decision.  In a November 2007 rating decision, the RO reopened the Veteran's claims to establish service connection for diabetes mellitus, type II, and a left shoulder disorder and denied them on the merits.  

The Veteran submitted additional evidence pertaining to his diabetes mellitus, type II, and left shoulder disorder claims in the form of private treatment records from the Missouri Delta Medical Center during the one-year appeal period of the November 2007 rating decision.  Submission of additional evidence during the appeal period does not extend the time limit for initiating or completing an appeal to the Board.  38 C.F.R. § 20.304.  However, it does require consideration by the RO as to whether the additional evidence constitutes new and material evidence to reopen the prior claim, which was final as to the RO when issued and which would "become final" as to the Board and all of VA within one year unless the Veteran initiated an appeal during that one-year period by filing a notice of disagreement.  38 C.F.R. § 3.156(b); see also 38 C.F.R. § 3.104(a), 20.302(a).  In this case, the RO decided, in the September 2008 rating decision, that the additional evidence was not new and material evidence, and thus, the claims were not reopened.  The Veteran has appealed the September 2008 decision of the RO to the Board.

Regardless of the RO's determinations concerning the submission of new and material evidence in the November 2007 and September 2008 rating decisions, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although these claims do not involve a prior final denial by the Board, but rather by the RO, the same statutory reopening requirements apply to prior final RO decisions.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claims.  Accordingly, the Board has characterized the issues in this case as whether new and material evidence has been submitted to reopen claims for service connection for a diabetes mellitus, type II, and a left shoulder disorder.

If either of the claims for service connection is ultimately granted based on new and material evidence submitted within the appeal period, then the effective date for service connection will reflect that the new and material evidence was "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that, when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to section 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final) (emphasis added); see also 38 C.F.R. § 3.400(q)(1). 

Characterization of an issue on appeal

The Veteran was previously denied service connection for a left shoulder disorder under the theory of direct service connection.  The evidence of record shows that some of the problems that the Veteran complains of with regard to his upper extremities include numbness and tingling.  See e.g., a February 2009 private treatment record from M.J.S., D.O.  To the extent that these complaints may raise a claim for possible peripheral neuropathy of the left shoulder as secondary to his diabetes mellitus, type II, that reasonably raised claim should be considered if on remand service connection for diabetes is granted.  The Veteran's claim for service connection for a left shoulder disorder has not been considered under the theory of secondary service connection.  The Board observes that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, this been recharacterized and is as stated on the title page of this decision, and the matter of whether new and material evidence has been submitted sufficient to reopen this claim must be addressed.

The issues of (1) entitlement to service connection for diabetes mellitus, type II, and (2) entitlement to service connection for a left shoulder disorder, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2007 rating decision is final.

2.  Some of the evidence received since the November 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.  

3.  Some of the evidence received since the November 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the November 2007 rating decision is new and material and the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The evidence received subsequent to the November 2007 rating decision is new and material and the claim for service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claims for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Direct and Secondary Service Connection and ACDUTRA/INACDUTRA 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. §3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).
The Veteran served on active duty in the United States Marine Corps from September 1976 to May 1977, and thus, he is a "Veteran".  With respect to his periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) during service in the Marine Corps Reserve and Missouri Army National Guard, he is not a "Veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of INACDUTRA.  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.

Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses (like a delusional disorder), which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available for any period of service in this case after May 1977.  

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred.  In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the Veteran was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred or disease had its onset.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the Veteran's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's initial claims for service connection for diabetes mellitus, type II, and a left shoulder disorder were originally denied by the RO in the December 2006 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  In a December 2006 telephone conversation, the Veteran conveyed that he wished to reopen these previously denied service connection claims.  See the December 2006 Report of Contact.  The RO accepted this as new claims for service connection, and denied such in the November 2007 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision, and thus, the November 2007 rating decision is final.  38 C.F.R. § 20.1103.  

In February 2008, the Veteran submitted additional evidence in support of his claims for service connection for diabetes mellitus, type II, and a left shoulder disorder.  The RO interpreted this as a petition reopen his previously claims of entitlement to service connection for diabetes mellitus, type II, and a left shoulder disorder.  The claims were denied by the RO in September 2008 rating decision and the Veteran, thereafter, perfected the present appeal.  
The evidence on file at the time of the previous final denial of the Veteran's claims in November 2007 consisted of partial service treatment records, partial copies of records in the Veteran's service personnel file and statements from the Veteran.  The RO denied the Veteran's claims in the November 2007 rating decision because the evidence failed to reflect that (1) the Veteran incurred a left shoulder disorder and/or diabetes mellitus, type II, during his active service in the United States Marine Corps between September 1976 and May 1977 (in-service incurrence) and (2) the Veteran's diabetes mellitus, type II, and/or left shoulder disorder were the result of his active service (medical nexus).  As the previous denial of service connection was premised on a lack of evidence of in-service incurrence and medical nexus, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to pertain to those facts.  

The evidence associated with the claims file subsequent to the November 2007 rating decision includes private treatment records from the Missouri Delta Medical Center dated from January 2003 to October 2005, private treatment records from M.J.S., D.O., dated from February 2009 to April 2009, a September 2009 statement from F.K.U., D.O., private occupational therapy records dated from September 2002 to October 2002 and statements from the Veteran dated in December 2008, February 2009 and October 2009.  In the September 2009 statement, F.K.U., D.O., asserts that the Veteran has a "history of diabetes mellitus with associated sensory neuropathy."  See the September 2009 statement from F.K.U., D.O.  The February 2009 private treatment record from M.J.S., D.O., reflects the Veteran's complaints of tightness and numbness in his left arm/shoulder.  See a February 2009 private treatment records from M.J.S., D.O.  The Veteran's December 2008, February 2009 and October 2009 statements reflect his assertions that he initially developed diabetes mellitus, type II, during a period of ACDUTRA and that he initially injured his shoulder while doing pushups during a period of ACDUTRA.  See the Veteran's December 2008, February 2009 and October 2009 statements.  

The Board concludes that the private treatment records from M.J.S., D.O., dated from February 2009 to April 2009, the September 2009 statement from F.K.U., D.O., the private occupational therapy records dated from September 2002 to October 2002 and the statements from the Veteran dated in December 2008, February 2009 and October 2009, are new and material evidence sufficient to reopen the Veteran's claims.  The Board finds that this evidence is "new" and "material" as it relates to service incurrence and to medical nexus, the two reasons for denial in the November 2007 rating decision.  With regard to the evidence being material, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the evidence concerning in-service incurrence and medical nexus is related to unsubstantiated elements which were the basis of the prior final denials of the Veteran's claims.  For the purposes of reopening the claim, his statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when this evidence viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claims in that additional development, to include verification of the Veteran's dates of ACDUTRA and INACDUTRA and affording the Veteran a VA examination, is necessary.  See Shade, id.  Therefore, the private treatment records, statement from the private physician and the Veteran's statements are found to be new and material evidence and the Veteran's request to reopen the claims for service connection for diabetes mellitus, type II, and a left shoulder disorder are granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be adjudicated.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To afford the Veteran complete and adequate notice, to obtain the Veteran's complete Reserve and National Guard personnel records, to verify the nature and dates of his service and to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board notes that the dates and nature of the Veteran's service in the Marine Corps Reserves and Missouri Army National Guard are unclear.  The distinction between whether the Veteran's service was ACDUTRA or INACDUTRA at a specific point in time is crucial in the present case because diseases, such a diabetes mellitus, type II, and peripheral neuropathy, may only be service connected if the claimant became disabled from them during a period of ACDUTRA.  Furthermore, if the evidence reflects that a disease had its onset prior to a period of ACDUTRA, a claimant seeking benefits based on aggravation of an the disease during that period of ACDUTRA has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  While a "Retirement Point History Statement" has been associated with the Veteran's VA claims file, this record fails to summarize the dates of the Veteran's ACDUTRA and INACDUTRA while in the Marine Corps Reserves and the Missouri Army National Guard.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the Veteran's service.   

To that end, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  The Board has an obligation to obtain such records.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete Reserve and National Guard personnel records.

Moreover, as discussed in the Introduction, the Board has expanded the Veteran's claim to establish service connection for a left shoulder disorder to include the theory of secondary service connection.  However, the Veteran has not been provided the criteria necessary to substantiate a service claim under this theory of entitlement as per 38 C.F.R. § 3.310, and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice and the Board is without authority to do so.

Also, the Veteran has not been afforded a VA examination in connection with his claims for service connection for diabetes mellitus, type II, and a left shoulder disorder.  During the pendency of the appeal, the Veteran has asserted that he developed diabetes mellitus, type II, and originally injure his left shoulder during periods of ACDUTRA.  See e.g. statement from the Veteran dated in December 2008, February 2009 and October 2009.  

The Veteran's partial National Guard clinical records reflect that he was diagnosed with diabetes mellitus, type II, prior to his separation in September 2004.  Thus, it is clear that the Veteran had diabetes mellitus, type II, prior to his separation from service; however, it is unclear whether this disease had its onset during a period of ACDUTRA or whether his asserted left shoulder disorder is a neurological manifestation associated with diabetes mellitus, type II.  To the extent that the Veteran's left shoulder disorder claim is partially dependent on the outcome of his diabetes mellitus, type II, claim, the Board concludes that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion(s) are necessary for determining the nature, etiology and date of onset of the Veteran's diabetes mellitus, type II, and any left shoulder disorder that may be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a notice letter in connection with his claim for service connection for a left shoulder disorder.  The letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), the Missouri State Adjutant General's office and any other appropriate location, to request the complete service personnel records of the Veteran.  In particular, the RO/AMC should request verification of the dates the Veteran's military service, including any service in the Marine Corps Reserves and the Missouri Army National Guard, to include the dates for each period of active duty for training and inactive duty for training that he attended. The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

3.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his diabetes mellitus, type II, and/or left shoulder condition since his September 2004 separation from service.  The Veteran must complete a release for any private treatment records identified.  

All records obtained should be associated with the Veteran's VA claims file. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, type II, and any current left shoulder disorder(s) that may be present.  The RO/AMC should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his reserve personnel and treatment records, his post-service treatment records, and the lay statements and assertions.  Thereafter, the VA examiner must address the following:  

a.  Verify or rule out a current diagnosis of diabetes mellitus, type II.  

b.  If the Veteran currently has diabetes mellitus, type II, provide an opinion concerning when the disease initially manifested and whether it is at least as likely as not that that the disease is the result of the Veteran's service, to include his active duty or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

c.  Identify any and all disorders relating to the Veteran's left shoulder/arm.  

d.  For each disorder(s) identified in part (c), provide an opinion concerning whether it is at least as likely as not that the disorder is proximately due to or the result of the Veteran's diabetes mellitus, type II.  

e.  For each disorder(s) identified in part (c), provide an opinion concerning whether it is at least as likely as not that the disorder is aggravated by the Veteran's diabetes mellitus, type II.  

f.  For each disorder(s) identified in part (c), provide an opinion concerning when the disorder initially manifested and whether it is at least as likely as not that that the disorder is the result of the Veteran's service, to include his active duty or any period of ACDUTRA or INACDUTRA.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his agent should be furnished a Supplemental Statement Veteran the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


